DETAILED ACTION
Response to Amendment
	Applicant’s cancellation of claims 1-3 and the addition of claims 4-6 in the response filed January 10, 2022, is acknowledged by the Examiner. 
	Claims 4-6 are pending in the current action. 

The Amendments filed January 10, 2022, are incorrectly filed, specifically that claim 4 does not comply with 37 CFR 1.121(c)(1) “The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.” For the sake of compact prosecution the Examiner will consider claim 4-6 in the action below.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stokesbary (US 2018/0214327) (priority to Jan 2017) in view of Lou (US 2016/0135979).
With respect to claim 4, Stokesbary discloses A method of promoting healthy cervical spinal posture, muscle memory and limiting concerns over musculoskeletal development ([0003]), and wearing a bio-engineered wearable device configured, sized and fitted to the human body of the individual ([0022], device comes in many sizes that allow for the user to be fitted into the size that best fits the individual, thus there is a size of the device that is configured and sized to fit an individual), said method comprising 
Stokesbary does not directly disclose the use of the device while a user in using a while and individual is viewing a display screen supported by a handheld mobile device, and (b) wearing said support frame and said chin support member while the individual is viewing the display screen of the handheld mobile device, while viewing the display screen of the handheld mobile device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of eh claimed invention to extend the method of us of the device of Stokesbary to also be used when a user is looking at a phone screen as taught by Lou to be a common example of when a user has a bowed head and in need of support (Lou [0033]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stokesbary/Lou as applied to claim 4 above, and further in view of Hohenhorst et al (US 2010/0294284).
With respect to claim 5, Stokesbary/Lou discloses The method of Claim 4, wherein step (a) comprises fitting the physical length dimensions of the spaced apart support arm members, to the individual characterized by a set of parameters selected from the group consisting of (i) a chin-to-chest length (A) parameter measured as a the distance from the chin to the chest of the wearer, (ii) a chin length (B) parameter measured as the length of the chin of the wearer, and (iii) a neck circumference Page 2 of 15(C) parameter measured as the circumference of the neck of the individual, for use in selecting the correct sized bio-engineered wearable device (Stokesbary [0022], [0024], collar is sized to the neck of a wearer, device is made in multiple sizes thus physical length dimensions of the spaced apart support arm members is a size that is fitted to a user according to neck circumference).  
Stokesbary/Lou is silent on fitting the physical length dimensions of … the physical height dimension of said chin support member.
Hohenhorst et al teaches an analogous neck orthosis 10 with a chin support 72/78 that comprises the steps of fitting the physical length dimensions of … the physical height dimension of said chin support member ([0243], [0246], [0199]).
It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the method of fitting the device of Stokesbary/Lou to include fitting the height of the support to the 
With respect to claim 6, Stokesbary/Lou/Hohenhorst et al discloses The method of Claim 5, wherein step (a) comprises matching individual's parameters to a set of sizing parameters associated with said bio-engineered wearable device selected from the group consisting of (i) the length of said chin support member, (ii) the width of said chin support member, and (iii) the height of said chin support member (Hohenhorst et al [0243], [0246], [0199]).
It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the method of fitting the device of Stokesbary/Lou to include fitting the height of the support to the height of the chin as taught by Hohenhorst et al in order to better fit and support the user (Hohenhorst et al [0243], [0246], [0199]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786